154 Ga. App. 385 (1980)
268 S.E.2d 747
PERRY
v.
THE STATE.
59798.
Court of Appeals of Georgia.
Submitted April 8, 1980.
Decided April 21, 1980.
Thurbert E. Baker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
DEEN, Chief Judge.
Under Ga. L. 1978, p. 3 (Code Ann § 26-2001) the testimony of the 17-year-old victim is, as in other crimes, sufficient of itself if believed and if legally adequate to sustain the conviction of rape. The victim described in detail how as she was walking home from *386 an eating establishment at night she was pursued into nearby woods by the defendant, who tore off her clothes from the waist down and proceeded to rape her. She testified with particularity that there was penetration. This testimony is supported by (a) a nearby resident who heard her scream; (b) police who arrived quickly and found her on the ground crying with the defendant on top of her; (c) she was naked from the waist down; (d) there were numerous bruises on her face and body, and (e) the ripped clothing was scattered about. It is not necessary that the examining physician find semen in the victim's body. Addison v. State, 198 Ga. 249 (31 SE2d 393) (1944). The only alternative which the defendant came up with was his own lurid testimony of finding the victim being beaten by another man whom he chased away, that he then took her to his car (in her semi-nude and bruised condition?) where she sat smoking and sipping beer with him, and that the victim then seduced him. The jury was eminently within its prerogative in disbelieving this defense. Shirley v. State, 148 Ga. App. 96 (251 SE2d 57) (1978).
Judgment affirmed. Birdsong and Sognier, JJ., concur.